Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 2/9/21.  Claims 1, 12 and 17 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 2/9/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaime da Silva et al (US 20180011611 A1, hereinafter “Pagaime da Silva”) in view of Churchill et al (U.S. 20180329899 A1 hereinafter, “Churchill”), and further in view of Sicora et al (U.S. 10684738 B1 hereinafter, “Sicora”).
8.	With respect to claim 1,
 a method, comprising:
	receiving, by a processing system including a processor, a description of a product, the description including a text description and a visual description;
	determining, by the processing system, attributes of the product based on the description;
	obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product;
	modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
	assigning relative weights to the respective attributes of the product,
	selecting attributes of the product according to the relative weights,
	identifying text regarding the selected attributes of the product, based on natural language processing (NLP) of the text description and the language history of the end user,
	adding the identified text to the text description,
	arranging the text description as one or more blocks of text, and
	determining a presentation arrangement of the blocks of text and the visual description;
	presenting, by the processing system, the modified product description at the equipment of the end user;
	determining, by the processing system, an end user behavior responsive to the presenting (Pagaime da Silva [0025], [0028] – [0036], [0050], [0058], [0089] e.g. [0025] A resource is data that includes content that can be visibly rendered by the user device 110.  For example, resources may include HTML pages, electronic documents, images files, video files, text message conversations, e-mails, graphical user interfaces of applications, etc. An active resource may be considered a resource that is currently being displayed on the user device 110.  Typically, the active resource is rendered by an application that is running in a foreground of a user device. [0028] In response to determining that the displayed resource includes one or more images, the user device 110 may provide a request to the contextual information server 150 for contextual information for the displayed resource where the request specifies displayed textual content and an indication that one or more images are being displayed, but the request does not include any images.  For example, the user device 110 may provide the contextual information server 150 a document object model that specifies the textual content "is number four on our list of great burger spots" is currently being displayed on the user device 110 and indicates a placeholder for the displayed image, e.g., the logo of "Paul's Diner." The request may be considered a query-independent request as the user device 110 For the purposes of illustration, the user interface elements are described as cards.  However, other user chat bubbles, selectable linked notes or footnotes, synthesized voice responses, or other forms.  A contextual card may be data that includes contextual information about a search item.  For example, a contextual card for "Paul's Diner" may include contextual information that describes that "Paul's Diner" is "A casual burger restaurant." The contextual card may indicate next actions. [0033] The user device 110 provides the received contextual cards to the user.  For example, the user device 110 may provide the contextual cards by generating a graphical panel 160 that is shown overlaid on top of the displayed resource.  The graphical panel 160 identifies that the graphical panel is for the item "Paul's Diner" and that Paul's Diner is "A casual burger restaurant" and includes selectable options 162 for performing searches for web pages about "Paul's Diner," opening a map centered on an address of "Paul's Diner," calling a phone number for "Paul' Diner," and booking a reservation at "Paul's Diner." In another example, the user device 110 may stop displaying the resource and instead display the graphical panel 160. [0035] In some implementations, in response to detecting that a user desires contextual information for a displayed resource, the user device 110 may determine whether the user device 110 is in a mode in which providing displayed images only when displayed textual content is insufficient to provide 
	receiving, by a processing system including a processor, a description (e.g. contextual information) of a product (e.g. item; restaurant), the description including a text description and a visual description (e.g. image);
	determining, by the processing system, attributes (e.g. attributes) of the product based on the description;
	obtaining, by the processing system responsive to input from equipment of an end user, end user information (e.g. personal information) regarding a behavior history (e.g. social actions or activities; search query history logs) and a language history (e.g. text message conversations, e-mails) of the end user, the input comprising a query regarding the product (e.g. search item "Paul's Diner");	
	modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
	assigning relative weights (e.g. relevance score) to the respective attributes of the product,
	selecting attributes of the product according to the relative weights (e.g. relevance score),
regarding the selected attributes of the product, based on natural language processing (NLP) of the text description and the language history of the end user,
	adding the identified text to the text description,
	arranging the text description as one or more blocks of text, and
	determining a presentation arrangement of the blocks of text and the visual description;
	presenting, by the processing system, the modified product description at the equipment of the end user;
	determining, by the processing system, an end user behavior responsive to the presenting]).
Although Pagaime da Silva substantially teaches the claimed invention, Pagaime da Silva does not explicitly indicate
the text description including a fillable blank portion;
to fill the blank portion.
Churchill teaches the limitations by stating
receiving, by a processing system including a processor, a description of a product, the description including a text description and a visual description, the text description including a fillable blank portion;
determining, by the processing system, attributes of the product based on the description;
obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product;
modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
identifying text regarding the selected attributes of the product, based on natural language processing (NLP) of the text description and the language history of the end user,
adding the identified text to the text description to fill the blank portion,
arranging the text description as one or more blocks of text, and
determining a presentation arrangement of the blocks of text and the visual description;
presenting, by the processing system, the modified product description at the equipment of the end user (Churchill Abstract, [0014] – [0015], [0028] – [0029], [0034] – [0035], [0040], [0045], [0057] e.g. [0015] Individual generative grammar models define the structure of a message (e.g., a phrase or sentence) to be published.  The generative grammar model may specify a number of lexical slots, which are blanks that are to be filled with information to eventually form the message.  For each lexical slot, the generative grammar model specifies a corpus of source data and a grammatical fill the lexical slot, and the grammatical constraint specifies a type of speech from which a particular term (e.g., word or phrase) used to fill the lexical slot is to be selected.  For example, the grammatical constraint may specify a lexical category (e.g., noun, verb, or adjective).  The particular generative grammar model selected to generate messages may, for example, be specifically designed for the social network platform to which the message is being shared, a type of content or item associated with the message (e.g., a product listing), or the user requesting to publish the message. [0028] The database 122 may also include a repository to store a record of user activity data.  Accordingly, the network-based content publisher 104 may monitor, track, and record the activities of users utilizing one or more devices (e.g., the client device 106) to interact with the various components of the network system 100.  Each user session may be maintained in a repository stored in the database 122.  Accordingly, the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a user wish list or watch list, products added to an electronic shopping cart, and products that the users own.  Consistent with some embodiments, the repository used to store records of user activity may be linked to the repository used to store user profile data so as to maintain an association of a user profile with the activities that the corresponding user has performed. [0029] In instances in which the network-based content publisher 104 is a network-based marketplace, the database 122 may include a repository to store product information.  Such product information may, for example, include a product identifier (e.g., a title or a model number), a price, a make, a manufacturer, a model, a brand name, a textual description, a size, a style, product dimensions, compatibility information, or any other information that may be used to describe a product.  In these instances, the database 122 may also include a repository to store a transaction history of users of the network-based content publisher 104 that includes information related to transactions for products that may be offered for sale by merchants who utilize marketplace services provided by the network-based content publisher 104.  The transaction history information may, for example, include a description of a product offered for sale, sold, or purchased by users, an identifier of the product, a category to which the product belongs, a purchase price, a purchase date, a blanks in a message structure that are to be filled with a term (e.g., a word or a phrase).  The particular generative grammar model selected by the application server 118 may, for example, be specifically designed for use with the social network platform to which the message is being shared, a type of content or item associated with the message (e.g., a product listing), or the user requesting to publish the message. [0035] The source data may include internal corpuses of user profile data, product information, transaction information, and user activity data maintained in the database 122 as well as other corpuses of data maintained by third party systems that are external to the network-based content publisher 104. [0040] FIG. 3 also illustrates a portion of the terms (e.g., terms 324, 326, and 328) comprising the message 320 as including an appended octothorpe (one of ordinary skill in the art may search engines, social network services, content providers, online merchants, or other entities to index, identify, and distribute content.  [0045] In another example, upon analyzing social network activity from Twitter.RTM., the model generation module 500 may determine that users of Twitter' typically use fragmented sentences when posting messages, and in turn, the model generation module 500 may generate a Twitter-specific generative grammar model that reflects Twitter.RTM.  users' typical messaging style of fragmented sentences. [0057] As part of the message structure, the generative grammar model defines one or more lexical slots, which are blanks to be filled with a term extracted from respective data sources.  The generative grammar model further specifies a corpus of source data and a grammatical constraint for each lexical slot included in the message structure.  The particular generative grammar model accessed by the retrieval module 506 may be selected based on a social network platform to which the message may be published, the user requesting the generation of the message, a user or group of users who will receive or view the message, the type of content which the message is being a particular product for which the message will be used to share, sell, promote, or advertise.  In an example, a user may use the client device 106 to request generation of a message to share content on Twitter, and in response, the retrieval module 506 accesses a generative grammar model developed for Twitter [as
receiving, by a processing system including a processor, a description of a product (e.g. a type of content or item associated with the message (e.g., a product listing)), the description including a text description and a visual description, the text description including a fillable blank portion (e.g. populate each blank);
determining, by the processing system, attributes (e.g. specific product information (e.g. brands, a product identifier (e.g., a title or a model number), a price, a make, a manufacturer, a model, a brand name, a textual description, a size, a style, product dimensions, compatibility information, or any other information that may be used to describe a product)) of the product based on the description;
obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product (e.g. the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a ;
modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
identifying text regarding the selected attributes (e.g. product information) of the product, based on natural language processing (NLP) of the text description and the language history of the end user (e.g. the user activity data may include past keyword searches that users have performed, web pages viewed by each user, products added to a user wish list or watch list, products added to an electronic shopping cart, and products that the users own; referring to the instant application specification [0026]),
adding the identified text to the text description to fill the blank portion (e.g. The lexical slots are blanks in a message structure that are to be filled with a term (e.g., a word or a phrase)),
arranging the text description as one or more blocks of text, and
determining a presentation arrangement of the blocks of text and the visual description (e.g. Fig. 4);
]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pagaime da Silva and Churchill, to overcome the drawback of the difficulty to share the content in a manner that will be engaging to the audience.  As a result, a large amount of shared content goes unnoticed (Churchill [0003]).
Although Pagaime da Silva and Churchill combination substantially teaches the claimed invention, they do not explicitly indicate updating, by the processing system, the end user information in accordance with the end user behavior.
Sicora teaches the limitations by stating
	receiving, by a processing system including a processor, a description of a product, the description including a text description and a visual description;
	determining, by the processing system, attributes of the product based on the description;
	obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product;
	modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
	assigning relative weights to the respective attributes of the product,
	selecting attributes of the product according to the relative weights,
	identifying text regarding the selected attributes of the product,
	adding the identified text to the text description,
	arranging the text description as one or more blocks of text, and
	determining a presentation arrangement of the blocks of text and the visual description;
	presenting, by the processing system, the modified product description at the equipment of the end user;
	determining, by the processing system, an end user behavior responsive to the presenting (Sicora col. 26 lines 41-63, col. 32 lines 27-44, col. 33 lines 29-50, col. 40 line 51- co. 41 line 7, col. 82 line 38 – col. 83 line 2, col. 93 lines 1-57, col. 103 line 62 – col. 104 line 9, col. 114 lines 57-64, col. 122 lines 29-56 e.g. [col. 26 lines 41-63] The operations can further include receiving, through the one or more input device, user input designating a search query; and transmitting, over the network interface, the search query to the remote server system.  The search results can be received in response to the search query. [col. 32 lines 27-44] (106) This document generally describes technology for tracking, monitoring, and determining user engagement with content elements presented in GUIs.  For example, a variety of different types of content elements can be presented in GUIs, such as social media content, messaging content, product content, productivity content, and/or other types of content.  Users can engage with content elements in text (e.g., text describing a product), and selectable user's profile, compose and transmit message).  (215) The horizontal scrolling along the second dimension 2246 can cause the secondary content element 2244a to replace, at least partially, the user-generated content element 2234 (e.g., replace through horizontal scrolling animation of the content elements 2234 and 2244a that coincides with the scrolling input). [col. 93 lines 1-57] Such save requests and data entries 2612 can include additional attributes, such as whether the save is public or private.  Other attributes for the data entries 2612 can additionally and/or alternatively be used. (249)    As discussed above, such a data entry 2612 can cause the server system 2604 to persistently associate the content element 2620a with an account/profile for the user A, which may or may not be viewable to users other than user A depending on attributes for the data entry 2612 (e.g., private or public save attributes). [col. 103 line 62 – col. 104 line 9] (285)  The computer system 240 can then distribute the post 360 to other users who are socially-connected with the logged-in user in a similar manner as described here with regard to FIG. 30, but with the logged-in user's information replacing the image 704 and the username 708.  The user 362 can still be identified as the creator of the post 360 in the graphical element 3006, which can allow for the post search query that has been entered into the search field 402.  For example, in response to pressing the cancel button 3302, the results 3310-3314 can be replaced in the GUI 401 with trending information, which may be the same as or different from the trending information previously displayed in the GUI 401 (as described above with regard to FIG. 4A). [col. 122 lines 29-56] For example, the hashtag results described above with regard to FIGS. 33A-K can include selectable buttons to follow the hashtag results.  Following a hashtag can cause, for example, the computer system 240 to serve content elements including the hashtag in the user's social feed (e.g., GUI 304) and activity feed (e.g., GUI 601), for the hashtag that is being followed to be identified in the user's profile (e.g., GUI 701), and for trending information and search results including the followed hashtag to be weighted more heavily in the explore/discover interface (e.g., GUI 401).  Other features and combinations are also possible); and
updating, by the processing system, the end user information in accordance with the end user behavior (Sicora col. 32 lines 27-44 e.g. [col. 32 lines 27-44] (106) This document generally describes technology for tracking, monitoring, and determining user .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pagaime da Silva, Churchill and Sicora, to provide improved graphical user interface (GUIs) on computing devices, such as mobile computing devices and other user computing devices (Sicora col. 1 lines 28-31). 
9.	With respect to claim 2,
	Pagaime da Silva further discloses wherein the language history comprises a plurality of online statements by the end user (Pagaime da Silva [0025], [0028] – [0036], [0050], [0058], [0089]).

	Sicora further discloses wherein the language history further comprises a plurality of time stamps for each of the plurality of online statements, and  wherein the NLP of the language history is performed at least in part according  to the time stamps (Sicora col. 45 lines 39-49 e.g.  Referring to FIG. 3A, a first example social post 308 is depicted in the home feed.  This post 308 is a graphical element presented in the GUI 304 that includes a number of graphical elements, including a profile picture 310 and username 312 of the user who performed an action 314 (e.g., create post, save, comment, share), which in this example was "saving" a post 316 created by another user identified by the "via" element 320.  The post 308 also identifies a time 318 when the user 312 performed the action 314, which may be different from a time when the other user 320 created the post 316).
11.	With respect to claim 4,
	Sicora further discloses wherein the query comprises a product name, a product type, or a combination thereof (Sicora col. 86 lines 7-34 e.g. (228) In the depicted example, the user provides selecting input 2356 for the from web tab 2351.  Referring to FIG. 23G, out of network product results 2358a-d are presented for the search query 2346 are presented in the from web tab 2351.  The product results 2358a-d are selectable and are presented with additional product information 2360a-d. In the depicted example, the user .
12.	With respect to claim 5,
	Sicora further discloses wherein the modified product description is presented via an interactive system at the equipment of the end user, and wherein the end user behavior comprises an interaction with the interactive system via the equipment of the end user (Sicora col. 5 lines 12-30 e.g. (15)    In a third example, arrangements and sequences by which graphical elements are presented in the GUIs can provide more intuitive and efficient graphical presentations on client computing devices.  (16)    In a fourth example, some implementations of the system can be configured to provide an improved platform and user interface for users to access/contribute social media content (e.g., user posts, comments, shared content) with other types of content (e.g., product content, messaging content, productivity application content, news content).  Such an improved platform and user .
13.	With respect to claim 6,
	Sicora further discloses wherein the interactive system comprises a web page, and wherein the product description is modified and presented during a download of the web page, the download initiated by the query (Sicora col. 6 lines 22-55 e.g. (20)    Such a method can optionally include one or more of the following features.  The method can further include receiving, through an input subsystem of the computing device, first input selecting a particular selectable element that corresponds to particular social media content; and outputting, by the computing device, a particular social media post that corresponds to particular media content, wherein the particular social media post includes the product tag for the particular product and another product tag for another product.  The particular social media content can include a user-generated image that depicts the particular product and the other product.  The product tag and the other product tag can identify the .
14.	With respect to claim 7,
	Sicora further discloses wherein the presenting further comprises determining a placement of the modified product description on the web page . 
15.	With respect to claim 8,
	Sicora further discloses wherein the interactive system comprises a web page, an instant messenger client (Sicora col. 5 lines 12-30 e.g. (15) In a third example, arrangements and sequences by which graphical elements are presented in the GUIs can provide more intuitive and efficient graphical presentations on client computing devices. (16)    In a fourth example, some implementations of the system can be configured to provide an improved platform and user interface for users to access/contribute social media content (e.g., user posts, comments, shared content) with other types of content (e.g., product content, messaging content, productivity application content, news content).  Such an improved platform and user interface can allow users to interact with each of the content , a voice interactive assistant, or a combination thereof.
16.	With respect to claim 9,
	Sicora further discloses wherein the end user information is updated dynamically during the interaction (Sicora col. 32 lines 27-39 e.g. (106) This document generally describes technology for tracking, monitoring, and determining user engagement with content elements presented in GUIs.  For example, a variety of different types of content elements can be presented in GUIs, such as social media content, messaging content, product content, productivity content, and/or other types of content.  Users can engage with content elements in various ways, such as through explicit actions related to content elements (e.g., entering a comment in a comment field, saving the content element to the user's profile, entering a reaction to the content element, sharing the content element) and/or through implicit actions (e.g., viewing the content element for a duration of time, hovering a pointer over the content element for a duration of .
17.	With respect to claim 10,
	Churchill further discloses wherein the description of the product is received from an advertiser, and wherein the modifying is performed in accordance with a level of service purchased by the advertiser (Churchill Abstract, [0014] – [0015], [0043], [0047] e.g. advertiser).
18.	Claims 12-16 are same as claims 1, 4-6 and 9 and are rejected for the same reasons as applied hereinabove.
19.	Claims 17-20 are same as claims 1, 5-6 and 9-10 and are rejected for the same reasons as applied hereinabove.

20.	Claims 1-2, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaime da Silva in view of Crossno et al (U.S. 20190347287 A1 hereinafter, “Crossno”), and further in view of BEN-ITZHAK (U.S. 20150020083 A1 hereinafter, “BEN-ITZHAK”).
21.	With respect to claim 1,
Pagaime da Silva discloses a method, comprising:
	receiving, by a processing system including a processor, a description of a product, the description including a text description and a visual description;
	determining, by the processing system, attributes of the product based on the description;
	obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product;
	modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
	assigning relative weights to the respective attributes of the product,
	selecting attributes of the product according to the relative weights,
	identifying text regarding the selected attributes of the product, based on natural language processing (NLP) of the text description and the language history of the end user,
	adding the identified text to the text description,
	arranging the text description as one or more blocks of text, and
	determining a presentation arrangement of the blocks of text and the visual description;
	presenting, by the processing system, the modified product description at the equipment of the end user;
	determining, by the processing system, an end user behavior responsive to the presenting (Pagaime da Silva [0025], [0028] – [0036], [0050], [0058], [0089] e.g. [0025] A resource is data that includes content that can be visibly rendered by the user device 110.  text message conversations, e-mails, graphical user interfaces of applications, etc. An active resource may be considered a resource that is currently being displayed on the user device 110.  Typically, the active resource is rendered by an application that is running in a foreground of a user device. [0028] In response to determining that the displayed resource includes one or more images, the user device 110 may provide a request to the contextual information server 150 for contextual information for the displayed resource where the request specifies displayed textual content and an indication that one or more images are being displayed, but the request does not include any images.  For example, the user device 110 may provide the contextual information server 150 a document object model that specifies the textual content "is number four on our list of great burger spots" is currently being displayed on the user device 110 and indicates a placeholder for the displayed image, e.g., the logo of "Paul's Diner." The request may be considered a query-independent request as the user device 110 provides the request to the contextual information server 150 without having the user enter terms for a query or specify an image for a query, as indicated by flow element A. [0029] In response to providing a request to the contextual information For the purposes of illustration, the user interface elements are described as cards.  However, other user interface elements may be used, for example, chat bubbles, selectable linked notes or footnotes, synthesized voice responses, or other forms.  A contextual card may be data that includes contextual information about a search item.  For contextual information that describes that "Paul's Diner" is "A casual burger restaurant." The contextual card may indicate next actions. [0033] The user device 110 provides the received contextual cards to the user.  For example, the user device 110 may provide the contextual cards by generating a graphical panel 160 that is shown overlaid on top of the displayed resource.  The graphical panel 160 identifies that the graphical panel is for the item "Paul's Diner" and that Paul's Diner is "A casual burger restaurant" and includes selectable options 162 for performing searches for web pages about "Paul's Diner," opening a map centered on an address of "Paul's Diner," calling a phone number for "Paul' Diner," and booking a reservation at "Paul's Diner." In another example, the user device 110 may stop displaying the resource and instead display the graphical panel 160. [0035] In some implementations, in response to detecting that a user desires contextual information for a displayed resource, the user device 110 may determine whether the user device 110 is in a mode in which providing displayed images only when displayed textual content is insufficient to provide contextual information is desirable. [0036] In some implementations, in response to detecting that a user desires contextual information for a displayed resource, the user device 110 may determine whether the user device 110 has a network 
	receiving, by a processing system including a processor, a description (e.g. contextual information) of a product (e.g. item; restaurant), the description including a text description and a visual description (e.g. image);
	determining, by the processing system, attributes (e.g. attributes) of the product based on the description;
	obtaining, by the processing system responsive to input from equipment of an end user, end user information (e.g. personal information) regarding a behavior history (e.g. social actions or activities; search query history logs) and a language history (e.g. text message conversations, e-mails) of the end user, the input comprising a query regarding the product (e.g. search item "Paul's Diner");	
	modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
	assigning relative weights (e.g. relevance score) to the respective attributes of the product,
	selecting attributes of the product according to the relative weights (e.g. relevance score),
	identifying text regarding the selected attributes of the product, based on natural language processing (NLP) of the text description and the language history of the end user,
to the text description,
	arranging the text description as one or more blocks of text, and
	determining a presentation arrangement of the blocks of text and the visual description;
	presenting, by the processing system, the modified product description at the equipment of the end user;
	determining, by the processing system, an end user behavior responsive to the presenting]).
Although Pagaime da Silva substantially teaches the claimed invention, Pagaime da Silva does not explicitly indicate
the text description including a fillable blank portion;
to fill the blank portion.
Crossno teaches the limitations by stating
receiving, by a processing system including a processor, a description of a product, the description including a text description and a visual description, the text description including a fillable blank portion;
obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user, the input comprising a query regarding the product;
modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
adding the identified text to the text description to fill the blank portion,
arranging the text description as one or more blocks of text, and
determining a presentation arrangement of the blocks of text and the visual description;
presenting, by the processing system, the modified product description at the equipment of the end user (Crossno [0023] – [0024], [0030], [0043] – [0061], [0088] e.g. [0023] Referring to FIG. 1, Step 101 is the inputting of initial screening parameters that the user desires to restrict from the media to which they are exposed.  This can be accomplished in multiple ways, ranging from identification of simple keywords and phrases of undesired content such as "murder" or "child abuse", or may alternately be accomplished via the user identifying content they encounter (for example by highlighting specific text, images, audio, video or any type of media and identifying the highlighted items as undesired through a menu or right mouse click selection type of process). [0024] Step 102 uses the initial screening parameters collected from Step 101 to perform a media search using methods that are already well known in the art (i.e. "Googling", "Google search" and/or using a media search tool to fetch content related to the initial screening parameters). [0030] In such situations, the invention adds the novel concept of using a Dynamic HTML Placeholder.  One skilled in the art will be text, images, audio or videos that are selected based on the preferences and/or browsing history of the user.  [0043] In another embodiment, the invention can dynamically create requests for new media from media providers when a placeholder such as 601 or 602 is available.  Being able to bundle metrics associated with user and media provider preferences to such a request, in light of the analysis of surrounding media proximate to the media insertion area, adds new dimensions to the process that are both novel and inherently valuable to all parties in the media supply and deliver chain.  Said request can be made in real time, near real time, or may be predictive in nature based on the history, profile and screening parameters of the user and/or media provider.  This represents a powerful opportunity for live modification of the space where the screened content was located and allows substitution of various media types and content meeting the screening criteria.  Said request could also occur after one or more users has already viewed the content (meaning the system may collect data and perform analysis on one or many users and their associated preferences prior to initiating requests for media insertion in light of historical user activity and preferences).  Criteria or parameters the system can use in determining the appropriate a. User screening parameters (including initial screening parameters, summary screening parameters and derived screening parameters); [0050] g. User history (including past media and advertisements the user has clicked on or through); [0054] k. Size of the space available for media insertion; [0055] l. Characteristics including color, background color, position, styles, and other attributes of the space and media objects surrounding the space available for media insertion; [0056] m. Analysis of the media determined to be appropriate for insertion in the placeholder (e.g. video, audio, animation, text, graphics and so forth), [0061] r. Content that is similar in nature to other content displayed on the screened web page (product comparison or competing advertisements)[as
receiving, by a processing system including a processor, a description of a product (e.g. product), the description including a text description and a visual description (e.g. Fig. 6), the text description including a fillable blank portion (e.g. placeholder);
obtaining, by the processing system responsive to input from equipment of an end user, end user information regarding a behavior history and a language history of the end user (e.g. browsing history, historical activity and preferences; referring to the instant application specification , the input comprising a query regarding the product (e.g. search);
modifying, by the processing system in accordance with the end user information, the product description resulting in a modified product description, the modifying comprising:
adding the identified text to the text description to fill the blank portion (e.g. inserting media (e.g. video, audio, animation, text, graphics and so forth) into placeholder),
arranging the text description as one or more blocks of text, and
determining a presentation arrangement (e.g. Fig. 6) of the blocks of text and the visual description;
presenting, by the processing system, the modified product description at the equipment of the end user]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pagaime da Silva and Crossno, to overcome the limitations imposed by existing digital content filtering methods to provide the user and media provider with a highly dynamic, granular and holistic solution that can be used across all the media types and applications they experience (Crossno [0012]).
Although Pagaime da Silva and Crossno substantially teaches the claimed invention, they do not explicitly indicate updating, by the processing system, the end user information in accordance with the end user behavior.
updating, by the processing system, the end user information in accordance with the end user behavior (BEN-ITZHAK [0026] – [0028], [0031] – [0033] and Fig. 5 e.g. [0026] As one example, the user may chat with friends (e.g., via text messages or a social networking platform) about an artist.  That information can be added to the user profile and later provided to a music streaming application in order to better populate an artist recommendation list or serve an advertisement that can be relevant to the user's interest. [0028] According to some embodiments, user interactions with user-specific content 208a-N may be tracked by each respective isolated applications 206a-N and used to update user profile 210).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pagaime da Silva, Crossno and Sicora, to provide user-specific content in diverse applications, which can enhance the user experience (BEN-ITZHAK [0001]).
22.	With respect to claim 10,
Crossno further discloses wherein the description of the product is received from an advertiser, and wherein the modifying is performed in accordance with a level of service purchased by the advertiser (Crossno [0087] – [0091] e.g. advertiser).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaime da Silva in view of Churchill and Sicora, and further in view of Istvan et al. (U.S. 20030046694 A1 hereinafter, “Istvan”).
24.	With respect to claim 11,
Although Pagaime da Silva, Churchill and Sicora combination substantially teaches the claimed invention, they do not explicitly indicate wherein the modifying is repeated, thereby generating a plurality of modified product descriptions including alternative text descriptions, visual descriptions, or combinations thereof, and wherein the plurality of modified product descriptions are presented in rotation.
Istvan teaches the limitations by stating wherein the modifying is repeated, thereby generating a plurality of modified product descriptions including alternative text descriptions, visual descriptions, or combinations thereof, and wherein the plurality of modified product descriptions are presented in rotation (Istvan [0079] e.g. [0079] Multiple supplemental information loops may be displayed simultaneously in different context-sensitive areas 900.  In such an embodiment, the loops may be synchronized in various ways.  For instance, multiple loops may be synchronized in order to not simultaneously display an identical or similar item of supplemental information in two or more context-sensitive areas 900.  Likewise, multiple loops may be synchronized such that items of supplemental information may rotate through different context-sensitive areas 900 in a carousel fashion.  In this manner, advertising need not always be displayed in the upper-right area 900 of the GUI 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Pagaime da Silva, Churchill, Sicora and Istvan, to provide improved graphical user interface (GUIs) on computing devices, such as mobile computing devices and other user computing devices (Sicora col. 1 lines 28-31).

Response to Arguments
25.	Applicant’s remarks and arguments presented on 2/9/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 21, 2021